DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al, (Pub No.: 20090274354) in view of Wu et al (NPL titled: Digital tomosynthesis mammography using a parallel maximum likelihood reconstruction method) in view of Dumoulin (Pub No.: 20070080686) in view of Kuo et al (NPL titled: Dynamic Reconstruction and Rendering of 3D Tomosynthesis Images). 
 	As to independent claim 1, Ng discloses a system for dynamically reconstructing (a 3D tomosynthesis or tomographic image is reconstructed in real-time – see [p][0037]) and displaying three dimensional (3D) tomographic images from a set of projection images (rendering said 3D tomographic image on a display – see [p][0022]), the system comprising: a processing device (see Fig 4); a display device (image on display 420– see Fig 4); and a computer-readable medium (mass storage device – see [p][0116]) containing programming instructions that are configured to cause the processing device to reconstruct a 3D tomographic image from a set of projection images by ([p][0037): accessing a data set comprising a plurality of projection images (see [p][0043]), progressively loading the projection images of the data set into memory (loading each projection image – see [p][0043]),  when all of the projection images in the data set are loaded into the memory: performing a full reconstruction using the projection images of the data set to yield a reconstructed 3D tomographic image (step 410 where the 3D tomographic image is reconstructed – see [p][0051] and Fig 4); and rendering and causing the display to output the reconstructed 3D tomographic image (Following the post-processing in step 412, the image is rendered and displayed at Step 420 – see [p][0054] and Fig 4).
Ng does not teach performing a partial reconstruction using the projection images that have been loaded to yield a partially reconstructed image and continuing to progressively load the projection images of the data set into the memory, perform partial reconstructions.
 	Wu discloses parallel reconstruction method including performing a partial reconstruction using the projection images that have been loaded to yield a partially reconstructed image (see section 2, [p][001]) continuing to progressively load the projection images of the data set into the memory, perform partial reconstructions (section 2).
 	Ng and Wu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the parallel reconstruction method of Wu into the  3D tomosynthesis or tomographic image is reconstructed in real-time  Ng to create  total reconstruction of a volume by merging the partial reconstructions using projections, segments located at the same distance from the chest wall are combined to compute a partial reconstruction of the total volume (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	However, Ng and Wu does not teach asynchronously loading the images. 
 	Dumoulin discloses a tracking method including asynchronously loading the images (see [p][0030]).
 	Ng, Dumoulin and Wu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the Dumoulin into the  3D tomosynthesis or tomographic image is reconstructed in real-time Ng as modified by Wu for acquiring an imaging signal of the patient proximate an end of the same echo acquisition time period so that a tracking signal and the imaging signal are performed within a single echo acquisition time period (see [p][0018]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	However, Ng and Wu does not teach determining whether all of the projection images of the data set are loaded into the memory, if all of the projection images of the data set are not yet loaded into the memory: causing the display to output the updated partially reconstructed image while additional projection images of the data set continue to load; and cause the display to output updated partially reconstructed images until all of the projection images of the data set are loaded into the memory.
 	Kuo discloses a dynamic reconstruction and rendering method including determining whether all of the projection images of the data set are loaded into the memory, if all of the projection images of the data set are not yet loaded into the memory: causing the display to output the updated partially reconstructed image while additional projection images of the data set continue to load; and cause the display to output updated partially reconstructed images until all of the projection images of the data set are loaded into the memory (note that the method allows the user to interactively manipulate the image data including the display parameters and the method is real time – see section 1, [p][005]).
 	Ng, Kuo, Dumoulin and Wu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the dynamic reconstruction and rendering method of Kuo  into the  3D tomosynthesis or tomographic image is reconstructed in real-time Ng as modified by Wu and Dumoulin for real-time demand tomosynthesis reconstruction at user-interactive frame rates while allow the user to use dynamic multiplanar reconstructions to adjust reconstruction and display parameters interactively, including axial sampling, slice location, plane tilt, magnification, and filter selection (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 		
 	As to claim 2, Ng teaches the system, wherein the reconstructed 3D tomographic image is a tomosynthesis image (projection images acquired in tomosynthesis – see [p][0020]).

 	As to claim 3, Ng teaches the system further comprising additional programming instructions that are configured to cause the processing device to, before causing the display to output the reconstructed 3D tomographic image, perform post-processing on the reconstructed 3D tomographic image (see [p][0052]), wherein the post-processing comprises one or more of the following: image filtering; pixel inversion; flipping; rotation; statistical conditioning (see [p][0052]); or changing a window width and window level thereby adjusting gray levels of the reconstructed 3D tomographic image.

 	As to claim 4, Ng  teaches the method further comprising wherein the post-processing comprises one or more of the following: image filtering; pixel inversion; flipping; rotation; statistical conditioning; or changing a window width and window level thereby adjusting gray levels of the partially reconstructed image (see [p][0113]); however, none of the cited references disclose additional programming instructions that are configured to cause the processing device before causing the display to output any partially reconstructed image, perform post-processing on the partially reconstructed image. It would have been obvious for one of ordinary skill in the art cause the processing device before causing the display to output any partially reconstructed image, perform post-processing on the partially reconstructed image to process the image before displaying, since it was conventional and common knowledge in the art that post processed the image before displaying the output image(MPEP 2144.03 (A-E)).

 	As to claim 6, Ng  teaches the method, wherein: the instructions to cause the display to output the reconstructed 3D tomographic image comprise instructions to do so at a default magnification level (magnification level selected – see [p][0048]); and the system further comprises additional programming instructions that are configured to cause the processing device to, in response to receiving a user selection of a user-defined location in the reconstructed 3D tomographic image (Requested alterations to the image via request on demand – see [p][0042]): determine a region of interest for the user-defined location (region of interest selected by the user – [p][0040]); however, Ng 
 	Kuo discloses reconstructing, from the projection images of the data set, the region of interest at a zoom level that greater than the default zoom level and to yield a super-resolution image of the region of interest, wherein the super-resolution image has a resolution that is greater than a resolution at which any one of the projection images of the data set were acquired (3.2. Magnification and Super-resolution); and cause the display to output the super-resolution image of the region of interest (see Fig 3).
 	Therefore combining Ng, Kuo, Dumoulin and Wu would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 7, Kuo teaches the method wherein the programming instructions to cause the display to output the super-resolution image of the region of interest comprise instructions to overlay the super-resolution image on the reconstructed 3D tomographic image at the user-defined location (3.2. Magnification and Super-resolution).
 	Therefore combining Ng, Kuo, Dumoulin and Wu would meet the claim limitations for the same reasons as previously discussed in claim 1.

Kuo teaches the method, further comprising additional programming instructions that are configured to cause the processing device to: determine that the user has changed the user-defined location; determine a new region of interest for the changed location; reconstruct, from the projection images of the data set, the new to yield a new super- resolution image; and cause the display to overlay the new super-resolution image on the reconstructed 3D tomographic image at the changed location (see section 3.2 of Kuo). Therefore combining Ng, Kuo, Dumoulin and Wu would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 9, Ng teaches the system, further comprising additional programming instructions that are configured to cause the processing device to provide dynamically change filtering functions that comprise convolution, unsharp masking and fast Fourier filtering (see [p][0113]).

 	As to claim 10, Ng teaches the system, wherein the processing device comprises both a central processing unit and a graphics processing unit (see [p][0116]).

 	Independent claim 11 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is system claim for the method claimed in claim 11.




 	As to claim 20, Ng teaches the method, wherein causing the display to output each super-resolution image of the region of interest comprises dynamically filtering the image to account for changing spatial frequencies in each super-resolution image as compared to the reconstructed 3D tomographic image (dynamically change the reconstruction filter when reviewing the 3D image – see [p][0053]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al, (Pub No.: 20090274354) in view of Wu et al (NPL titled: Digital tomosynthesis mammography using a parallel maximum likelihood reconstruction method) in view of Dumoulin (Pub No.: 20070080686) in view of Kuo et al (NPL titled: Dynamic Reconstruction and Rendering of 3D Tomosynthesis Images) as applied to claim 1 further in view of Fu-gen (TW200828182A).
 	As to claim 5, Ng, Wu, Dumoulin and Kuo  does not teach wherein the programming instructions to perform the full reconstruction of the projection images comprise instructions to perform a non-planar reconstruction of the projection images.
 	Fu-gen for photorealistic model reconstruction wherein the programming instructions to perform the full reconstruction of the projection images comprise instructions to perform a non-planar reconstruction of the projection images (page 3, lines 28-30 – where non-planar of the images are calculated).
Ng, Kuo, Dumoulin and Wu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the photorealistic model reconstruction method of Fu-gen into the 3D tomosynthesis or tomographic image is reconstructed in real-time of Ng as modified by Wu, Kuo and Dumoulin for calculating an image in non-planar regions for utilizing multi-view images to solve occlusion problem for photorealistic model reconstruction (see abstract and page 3, lines 28-30). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is apparatus claim for the method claimed in claim 15.
 	 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guttman et al (Pub No.: 2012/0253169) discloses an REAL TIME, INTERACTIVE VOLUMETRIC MAGNETIC RESONANCE IMAGING. 
 	Suzuki et al (Pub No.: 2016/0125584) discloses receiving a plurality of three-dimensional tomographic images obtained by capturing the same object in different deformation states
 	Zhou et al (Pub No.: 20100239064) discloses methods, systems, and computer program products for multiplexing computed tomography. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.